The opinion of the Court was delivered by
Mr. Justice Jones.
The complaint in this case was for the recovery of the possession of personal property, and *56damages for unlawful taking and detention thereof. A demurrer was interposed, on the ground that the complaint did not state facts sufficient to constitute a cause of action, which was overruled by the Circuit Court.
Appellants except thereto as follows: “Because it is respectfully submitted that his Honor, Judge Watts, erred in overruling the demurrer to plaintiff’s complaint, thereby holding that it stated facts sufficient to constitute a cause of action against the defendants.”
Respondent insists that this exception can not be considered, because too general. We so hold. State v. Turner, 18 S. C., 103; McDaniel v. Stokes, 19 S. C., 61; Cureton v. Stokes, 20 S. C., 583; Talbott & Sons v. Padgett, 30 S. C., 99; Sims v. Jones, 43 S. C., 91; Marshall v. Creel, 44 S. C., 485, and many other cases.
The judgment of the Circuit Court is affirmed.